DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt for request for extension of time, request for continued examination under 37 CFR 1.114, amendment, remarks and terminal disclaimer, all filed 06/03/2022.
Claims 119 and 120 are amended.
Claims 65, 67-68, 70, 72, 75-76, 78, 80-82, 85-87, 90-93, 95, 98-99 and 101-120 are pending
The specification has been amended such that there is no active or computer executable link --- specifically page 44, lines 6 and 9-10 corresponding to paragraph [0152] and [0153] of the pre-grant publication; and page 84, lines 6 and 9-10 of page 83 corresponding to paragraphs [0346] and [0347] of the pre-grant publication.
During interview held between Attorney Terry M. Finerman and the examiner on 05/16/2022, the examiner agreed with applicant that the structure of the composite in the prior art is different from that claimed in that the composite in Rose is not a pin or screw or anchor.   Attorney Terry M. Finerman indicated filing Terminal disclaimer and also to amend the specification in such a way that there would not be computer executable link.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The proper Terminal Disclaimer filed 06/03/2022 overcomes the obviousness type double patenting rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613